NO. 07-09-0199-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JULY 15, 2009
                          ______________________________

                           CHARLES LEE HESS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________


             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 57,241-E; HONORABLE DOUGLAS WOODBURN, JUDGE

                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 ORDER OF DISMISSAL


       Appellant, Charles Lee Hess, appeals his conviction for injury to an elderly

individual. The certification of right to appeal executed by the trial court states appellant

waived the right of appeal. We brought this matter to the attention of appellant’s counsel

by letter and granted her an opportunity to obtain an amended certification entitling

appellant to appeal. No such certification was received within the time granted. Having
received no amended certification, we dismiss the appeal in compliance with Texas Rule

of Appellate Procedure 25.2(d).




                                              Per Curiam




Do not publish.




                                          2